FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 1 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 2 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 3 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 4 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 5 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 6 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 7 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 8 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 9 of 67
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 10 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                14     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 11 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                           INDEX NO. 160874/2019
  11/7/2019                                         As the Jeffrey Epstein Case Grows, Manhattan and DC Brace for Impact | Vanity Fair
NYSCEF DOC. NO. Case
                14                   1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 12 of NYSCEF:
                                                                                                67      01/27/2020    RECEIVED
       =                                                               VANITYFAIR           H      I   V   E                                                 subsefibe




       JEFFREY EPSTEIN



      "lT'SGOINGTOBESTAGGERING,THEAMOUNT0FNAMES":ASTHEJEFFREY

      EPSTEINCASEGROWSMOREGROTESQUE,MANHATTANANDDCBRACE                                                                                          FORIMPACT



                                                    people,"
      The disgraced      financier    "collected               said a source.       Could       some of them   be implicated   in his crimes?   Meanwhile,      Alan

      Dershowitz      ("He's   a bad person")      and David   Boies   ("He's   a liar")    are already    at war over   the case.




                      BY GABRIELSHERMAN
                      JULY17,2019




         f          v           Ea




       Get =!:±:d       access to Vanity Fair + a free tote.     Subscribe      »                                                                                        ^

  https://www.vanityfair-com/news/2019/07/jeffrey-epstein-case-grows-more-grotesque                                                                                          1/5
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                            INDEX NO. 160874/2019
  11/7/2019                                                       As the Jeffrey Epstein Case Grows, Manhattan and DC Brace for Impact | Vanity Fair
NYSCEF DOC. NO. Case
                14                           1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 13 of NYSCEF:
                                                                                                        67      01/27/2020          RECEIVED
        =                                                                                 VANITYFAIR             H           1      V       E                                                                      subscrbe




      BYJASONSZENES/EPA-EFE/SHUTTERSTOCK.


                       he Jeffrey          Epstein        case is an asteroid            poised      to strike     the elite world                in which     he moved.         No one can yet say precisely

                       how large it is. But as the number                      of women       who've         accused             the financier         (at least, that's       what       he claimed         to be) of

                       sexual      assault      grows     to grotesque         levels-there          are said to be more                   than     50 women         who are potential              victims-a           wave of

      panic     is rippling       through       Manhattan,          DC, and Palm          Beach,       as Epstein's              former      friends      and associates          rush to distance              themselves,

      while     gossiping        about    who might          be ensnared.         Donald          Trump's         labor          secretary,        Alexander          Acosta,          architect      of the original

      2007      non-prosecution             agreement        that let Epstein         off with       a wrist      slap, has already                 been forced        to resign.


      The questions             about    Epstein     are metastasizing            much      faster     than      they can be answered:                    Who knew            what     about       Epstein's      alleged

      abuse?       How,      and from       whom,       did Epstein       get his supposed             $500       million          fortune?         Why    did Acosta         grant     Epstein       an outrageously

      lenient      non-prosecution              agreement?         (And   what     does it mean that Acosta                        was reportedly            told   Epstein      "belonged          to intelligence"?)

      But among            the most pressing            queries     is which     other     famous       people        might         be exposed          for committing           sex crimes.          "There      were other
                                                                                                                                                                                                                        that,"
      business       associates         of Mr. Epstein's          who engaged         in improper            sexual     misconduct                at one or more            of his homes.          We do know

      said Brad         Edwards,            a lawyer     for Courtney            Wild,      one of the Epstein                   accusers         who gave emotional             testimony           at Epstein's        bail
                                                                                                     out."
      hearing.       "In due time         the names        are going      to start       coming                (Attorneys            for Epstein          did not respond             to a request       for comment.)


      Likely      within     days, the U.S. Court            of Appeals        for the Second           Circuit       will       release     almost       2,ooo     pages of documents                 that     could    reveal

      sexual      abuse by "numerous               prominent          American       politicians,        powerful            business         executives,         foreign     presidents,          a well-known          prime
                                                 leaders,"
      minister,       and other         world                     according     to the three-judge             panel's           ruling.     The documents             were filed         during      a civil    defamation

      lawsuit      brought       by Epstein        accuser     Virginia         Roberts        Giuffre,           a former           Mar-a-Lago           locker-room          attendant,          against      Epstein's

      former       girlfriend      and alleged  madam, Ghislaine      Maxwell.                           "Nobody             who was around               Epstein       a lot is going         to have an easy time
                                            out,"
      now.      It's all going      to come       said Giuffre's lawyer David                           Boies.        Another              person      involved      with    litigation      against      Epstein        told
                                                                                                                                                numbers."
      me: "It's      going      to be staggering,         the amount          of names.       It's going       to be contagion


      Epstein       remained        a fixture      in elite circles       even after he was a registered                         sex offender.         A few years ago, for example,                    he was a guest




  https://www.vanityfair.com/news/2019/07/jeffrey-epsteli                      -case-grows-more-gratesciue                                                                                                                        2/5
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                  INDEX NO. 160874/2019
  11/7/2019                                                          As the Jeffrey Epstein Case Grows, Manhattan and DC Brace for Impact | Vanity Fair
NYSCEF DOC. NO. Case
                14                            1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 14 of NYSCEF:
                                                                                                         67      01/27/2020            RECEIVED
       =                                                                                       VANITYFAR41                       I       V        E                                                                   subscrbe



      following      the dinner.")




                                                                        Get unli:nied                  access      to                    Fair+        a free     tote.
                                                                                                                          Vanity
                                                                                                               Join now




      In an email,         Elon      Musk      responded:            "I don't    recall      introducing           Epstein       to anyone,           as I don't         know    the guy well enough            to do so,

      Epstein      is obviously         a creep and Zuckerberg                    is not a friend           of mine.       Several             years ago, I was at his house                  in Manhattan       for about            30

      minutes      in the middle              of the afternoon           with     Talulah           [Riley],       as she was curious                   about     meeting        this strange      person      for a novel         she

      was writing.         We did not see anything                     inappropriate            at all, apart       from      weird          art. He tried        repeatedly        to get me to visit        his island.         I
      declined."
                      A Musk         spokesperson             also emailed:            "Elon       never    introduced               Jeffrey     Epstein        to Mark       Zuckerberg         and does not know
                                                                                                                                                                                                             Hoffman."
      either     person      well enough            to do so. They           simply       happened          to be guests             at a neuroscience             dinner       organized       by Reid




                                                                                                               ADVERTISEMENT




      One source          who's      done business            with     Epstein        told    me that       Epstein's         21,ooo-square-foot                  townhouse           on East 71st Street        welcomed              a

      steady      stream      of the Davos            crowd       in the past decade.              The source           said Bill         Gates,        Larry      Sn=mers,              and Steve      Bannon           visited
                                                                                                                                                                                                                               did,"
      the house,         which      has been called            one of the largest             private       residences         in Manhattan.                 "Jeffrey     collected      people.    That's     what     he

      the source         said. Gates and Summers                      did not respond              to requests          for comment.


      Thus      far, the name         most        publicly     associated         with       Epstein's      alleged       crimes         is famed        lawyer        Alan     Dershowitz,          who's     been waging                 a

      public     battle    with      David      Boies for years.             In April,       Boies's     client     Giuffre          sued Dershowitz             for defamation           after    Dershowitz         called     her

      a liar    (a strategy       similar      to that       of seven of Bill            Cosby's        accusers).        In the days since the FBI arrested                           Epstein     at Teterboro         Airport        a

      week and a half ago, Dershowitz                         has been going              on television           and dialing           up friends         and reporters           to profess      his innocence         and
                                                                                                                                                                                                   wrong,"
      label    Giuffre     and Boies liars.             "I want       everything         to come out! I'm not afraid                         of anything         because        I did nothing                   Dershowitz

      told     me on the afternoon                of July     15-


      He called      me a minute              after     I had emailed           him    for comment.               He said he'd been friends                     with     Epstein      since 1996, when          they were

      introduced          at a party       on Martha's            Vineyard       by Lynn           IV,rcater         de Rothschild.                   "She begged             me to meet him.        She told     me, 'here's
                         academic.'"
      this smart                              A few days later,           Epstein        invited       Dershowitz          to Les Wexner's                     59th birthday          party    at Wexner's       mansion          in
                                                                                                                                                                                                       smartest."
      New Albany,            Ohio.    "It's    a tradition         that Jeff invited           the smartest             person        he met that year.            He told them           I was the                       They

      remained       close for years.             Dershowitz           strenuously   denied              ever participating                  in Epstein's        underage         sex ring     and said he'd only been
                                                                                 massage!"
      in Epstein's        presence         with       his wife.     "I got one              he told me. "It was from                                  a 50-year-old            Russian     woman      named       Olga. And I
                                                                                                           guy."
      kept my shorts             on. I didn't         even like it. I'm not a massage


      Dershowitz          said he secretly             (and legally)         tape-recorded             settlement         conversations               with      Boies and that the phone              calls capture          Boies
                                                                                                                   person,"
      admitting       that     Giuffre's       allegations          aren't    true.      "Boies     is a bad                         he told      me.

                           that,"
      "I never     said               Boies responded                when       I asked about            Dershowitz's          version           of the phone           calls. "What      Alan     does is he plays a
                                                                                                                                     thing."
      second      or two out of context;                 he never lets anybody                 listen      to the whole                          Boies also dismissed               Dershowitz's       claim     that he

      never     met Giuffre          at Epstein's         house.       According          to Boies, Epstein's             former          employees            said in sworn        depositions       that they saw




  https://www.vanityfair.com/news/2019/07/jef'rsy-spstein-case-grows-more-grotesque                                                                                                                                                            3/5
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                14     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 15 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                  INDEX NO. 160874/2019
  11/7/2019                                         As the Jeffrey Epstein Case Grows, Manhattan and DC Brace for Impact | Vanity Fair
NYSCEF DOC. NO. Case
                14                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 16 of NYSCEF:
                                                                                              67      01/27/2020      RECEIVED
       =                                                               VANITYFAIR      H     I    V   E                                    subscr be




                                                                             Get      unlimited           access.

                                                                             Subscribe today and get a free, wraparound
                                                                             Vanity Fair logo tote.




  https://www.vanityfair.com/news/2019/07/jef'rsy-spstein-case-grows-more-grotesque                                                                    5/5
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 17 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 18 of NYSCEF:
                                                                                    RECEIVED  67      01/27/2020
     iHiamiHerath                        IMPACT2020



                                                                                 fHiami~Retalb




                                                                                                     FLORIDA



                     Dershowitz                              v.       Boies:
                                                                                           Jeffrey
                                                                                                                 Epstein                 case                unleashes

                                                        war           between                       two        legal           Goliaths


                    BYJULIEK. BROWN
                                                                                                                                                             v           f            m          c+
                    JULY05, 201906:17PM


                     Rhm                                                                                                                        ALLEGEQuW



                                                                                                                                         •      THE           CHARGED8

                                                                                                                                                                                        BEA




                                                                                                                                         •
                                                                                                                                                  try              U RECOG
                                                                                                                                                  gE               VICTIM,P



                                                                                                                                                      1-800

                      Journalist     Julie K. Brown reports              on Jeffrey Epstein charges of conspiracy                and sex trafficking             underage girls in
                      New York. BYEMILYMICHOT II!!I | DANIELA. VARELA IEli


                    It's a high-stakes            war     between        two     of the country's         most      powerful       lawyers.       Their          feud,        simmering
                    for years,     involves         accusations           of extortion,        surreptitious        recordings,         unethical            conduct           and

                    underage        sex trafficking.


                    Harvard       lawyer      Alan        Dershowitz           has filed     four    bar complaints          in three        states    -     all of which              have

                    been      dismissed       -     in a quest        to disqualify         lawyer     David     Boies      and one of his partners                      who         represent

                    a woman        accusing         Dershowitz            of sexually        abusing      her when       she was underage,                   newly           filed     court

                    records      show.


                    The pugnacious            Dershowitz,               80, and the equally            zealous      Boies,     78, have        been        sparring           for decades.

                    In recent      years,     both        have      suffered     damage       to their    storied      legacies,     making           this    latest         clash

                    between        the two        legal    titans      one of the most          important        of their      half-century           careers.




             We may use cookies, beacons (also known as pixels), and other similar technologies
             (together "cookies") to offer you a better experience, serve you more relevant ads,
             and analyze usage. By continuing to use this application, you consent to the use of
             cookies in accordance           with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15             1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 19 of NYSCEF:
                                                                                RECEIVED  67      01/27/2020




                 Lockdown                lifted        at    two      Pembroke                        Pines       schools


                 following             suspicious                phone            call,         cops        say




              Dershowitz,         professor          emeritus         at Harvard                Law     School        and one of the nation's                   most       iconic         civil

              libertarians,       has defended               such    notorious             clients          as Claus      von     Bulow,           Mike    Tyson       and      0.J.

              Simpson.         But after     four      decades        of legal        accolades,              he is now          facing       a sex scandal            and is forced              to

              clear     his own    name           at a time      when      he's being             confronted            by a barrage               of attacks      on social           media           as

              one of the most            fervent       legal     defenders           of President               Donald       Trump.




                 Local             News                 at       Your               Fingertips

                 Get unlimited         digital access for just $3.99 a month to #ReadLocal                                anytime,        on any device.


                      GET OFFER




              Boies     has embraced              high-profile          liberal      causes            and made         history        with        landmark        court     cases:          He

              represented         Al Gore          in the Florida         recount           dispute           in the 2000          election,         which      he lost;        successfully
              defended         press    freedom         in a lawsuit           involving              "60     Minutes";          and in 2013 secured                   a Supreme             Court

              victory     overturning             a California        ban on same-sex                       marriage.




                      Boies'
              But              image       has also been             tarnished            in recent           years    by his aggressive,                 and often        ruthless,
              representation            of controversial             clients       such         as Hollywood              film    mogul        and accused             sex predator

              Harvey       Weinstein        and Elizabeth               Holmes,            founder           of a blood-testing               company           that    allegedly
              defrauded         investors         and clients.


              Dershowitz's         bar complaints                -   disclosed            here     for the first          time     -    provide           a window       into       the

              behind-the-scenes               legal     drama        between              two    of the world's            most        brilliant      lawyers.         It also reveals

                                                                                                                                                                                C      T
          We may use cookies, beacons (also known as pixels), and other similar technologies
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance         with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15                      1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 20 of NYSCEF:
                                                                                         RECEIVED  67      01/27/2020




            Boies'
    David            fame was cemented           by his advocacy        in many high-profile             cases, including       arguing Bush v. Gore in front of the United States Supreme
    Court on behalf of the Democrat.              He has also represented             Virginia Roberts Giuffre, a victim of Jeffrey Epstein, who accused both Prince Andrew
    and Alan Dershowitz         of having sex with her at Epstein's direction.                  Andrew       Harrer BLOOMBERG



                       Dershowitz's           bar complaints           against        Boies     are mentioned             in a 36-page           filing     in federal      court        in

                       New      York    Wednesday,           as part     of a federal          civil     defamation        suit lodged           in April      against      Dershowitz

                       by Virginia        Roberts       Giuffre.      Giuffre,     now        35, has claimed           that    when      she was a minor                she was

                       directed        to have     sex with        Dershowitz           by Epstein,        whom        Dershowitz          staunchly          defended.




                       Dershowitz            has repeatedly          denied      that     he had        sex with      Giuffre     -    or anyone           other   than     his wife           -
                       and in June filed           a motion        to disqualify          Boies        and his firm,      Boies       Schiller      Flexner,       from

                       representing           Giuffre    in her defamation                case. The         firm    has been       representing             Giuffre      pro bono             since

                       2014·


                       On Wednesday,              BSF partner          Joshua      Schiller,           son of founding          partner        Jonathan        Schiller,     filed       papers

                       in federal       court    in the Southern           District        of New         York     opposing      the motion              to dismiss       the firm.           The

                       filing    includes       affidavits    by five lawyers             who      say that        Dershowitz         either      lied    or distorted

                       communications               he had with         them      or with       Boies      involving       the Giuffre           case.


                       The      attorneys,       most    of them       current      or former            BSF partners,          submitted          the statements            in

                We may use cookies, beacons (also known as pixels), and other similar technologies                                                                       ACC
                                                                                                                                                                                     S
                (together "cookies") to offer you a better experience, serve you more relevant ads,
                and analyze usage. By continuing to use this application, you consent to the use of
                cookies in accordance            with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15              1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 21 of NYSCEF:
                                                                                 RECEIVED  67      01/27/2020
              1)C1511UW1LL, 111d bLdLC111C11LLU L11C1V11d1111
                                                            1-1C1dluy dbbC1 Lb L1ldl L11CidW y C15 d11ludVilb                                                    d1C bubpCUL
                                                                       Boies'
              since most of the attorneys   are either members      of         firm or beholden     to Boies.


              "All    the lawyers           who    have     filed     accusatory          affidavits         are Boies       partners,       former      partners        [who]
              depend    on Boies             referrals,      or co-counsel              with      Boies      who    share     contingency           fees.    None      is in any
                   independent,"
              way                                 Dershowitz           said in an email             Thursday.




              Among         the affidavits          is one filed        by Stanley          Pottinger,         a former        U.S. assistant         attorney        general     for

              civil   rights    who     is now       a principal            in Edwards           Pottinger,        a firm     in New      York    and Fort        Lauderdale

              that    specializes       in sex abuse              cases involving              women         and children.




                 A Miami Herald investigation                 into Palm Beach hedge fund manager Jeffrey Epstein's sexual pyramid                                      scheme

                 targeting      underage girls -           and why he's a free man today. BYEMILYMICHOT IIII | JULIEK. BROWN Eli


              Pottinger,        who     represented            Giuffre         in 2014,        said it was he who             enlisted      Boies     to assist       in her case

              because        he predicted           that     Giuffre        would       become         a target     of vicious         attacks    by powerful            and

              wealthy        men      she had       identified         as having         sex with          her under        Epstein's      direction.        She needed          an

              aggressive         lawyer,       one that        could        stand      up to the kind          of pressure        that     they   anticipated.


              Among         those     Pottinger           mentions          whom        Giuffre      claimed        to have      had sex with           were     Dershowitz           and

              Les Wexner,            an Ohio        billionaire         who      is owner         of the Limited            Brands       and Victoria's         Secret     clothing

              stores,      according         to Pottinger's            affidavit.


              Two       other   lawyers,          Bradley      Edwards,             a former       state     prosecutor         in Broward          County       who     is now

              Pottinger's        partner,         and Paul          Cassell,        a former       federal     judge        in Utah,     were     also part      of Giuffre's

              legal     team.
                           Cassell,  now a law professor                               at the University            of Utah,         is considered          a legal    expert     on
                                        victims'
              and advocate   for crime           rights.


              Pottinger's        affidavit        was submitted                to the New         York      bar in 2017 in response                 to a complaint

              Dershowitz            had filed       claiming         that      Boies    and McCawley               had      a conflict     of interest         and had

              committed            ethics     violations          in representing              Giuffre.

                                                                                                                                                                  A C
          We may use cookies, beacons (also known as pixels), and other similar technologies
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance         with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15                  1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 22 of NYSCEF:
                                                                                     RECEIVED  67      01/27/2020




    Stanley Pottinger,   a former   assistant attorney   general in charge of the civil rights division, got David Boies involved               in representing    Virginia Roberts
    Giuffre.



                    That      complaint    mirrors   his latest    motion        to dismiss    the Boies      firm   from    representing       Giuffre   in the

                    current      defamation     case against      Dershowitz         in New      York.




                    The dispute    concerns   an eight-day              period    in January     2015 after     Dershowitz       went       on what   he called
                               tour"
                    "a media           in an effort to clear            his name     and discredit       Giuffre     and her attorneys.         At the time,

                    Dershowitz        did not know       that   Boies    was among       those     representing       Giuffre,    court     records   show.




                                                                                                                                               ACCEPT
               We may use cookies. .
                                                                                                                                               COOKIES
               (together "cookies") to offer you a better experience, serve you more relevant ads,
               and analyze usage. By continuing to use this application, you consent to the use of
               cookies in accordance      with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15            1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 23 of NYSCEF:
                                                                               RECEIVED  67      01/27/2020


                 The girls who were abused by Jeffrey Epstein and the cops who cham¡hned                                               their cause remain angry over
                 what they regard as a gross injustice, while Epstein's employees                                   and those who engineered                  his non-prosecution
                 agreernent         have prospered.        BYMARTAOLIVERCRAVIOTTO E | EMILYMICHOT E | JULIEK. BROWN E


              EPSTEIN          CASE


              In December    2014, Cassell and Edwards     filed an affidavit    by Giuffre                                                 as part    of a federal        Crime
              Victims'
                       Rights complaint    they had brought     six years earlier   against                                             the Justice           Department           in the

              Epstein       case.


              In the lawsuit,          two      of Epstein's         victims         claimed       that    federal       prosecutors            in Florida       had     improperly
              brokered        a non-prosecution                  agreement            in 2008      with      Epstein       and his lawyers               without       informing

              them,       as was required             by law. The            deal,    negotiated          by then-Miami              U.S. Attorney             Alexander         Acosta,
              was signed        and sealed            in secret,          and by the time           Epstein's          victims      learned           about    the deal     -    months

              later   -    it was too late for them                  to object.


              Epstein       was allowed             to plead       guilty     in state    court      to two         prostitution        charges         and     served      13 months
              in the Palm           Beach     County       jail,     where       he was given             liberal     work       release,      including        permission           to use

              his own       valet     to pick       him   up at the jail         every     day and take              him     to his office        in downtown             Palm

              Beach.


              Edwards        and Cassell            argued         that     the deal was illegal,             and in February,                a federal       judge      agreed,
                                                                                                                        Victims'
              affirming       that     Acosta        and other            prosecutors      violated         the Crime                           Rights        Act by misleading

              Epstein's      victims         into    believing        that     prosecutors          and the FBI were                still     investigating        the case when

              they    had    quietly        disposed       of it.



                 Alan Dershowitz            petitionby    Casey Frank on Scribd




                                                                                                                                                                      A C
          We may use cookies, beacons (also known as pixels), and other similar technologies
                                                                                                                                                                                TS
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance         with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                         INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15             1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 24 of NYSCEF:
                                                                                RECEIVED  67      01/27/2020
                                                              Case1:19-cv-03377-LAP
                                                                                  Document
                                                                                         8 Filed06/07/19Pagel of34




                                                                               1       of 34




              Giuffre,      who     had fled         Epstein      to live    in Australia          when       she was 19, was among                  three       dozen      girls

              who      were    listed     by the FBI as victims                in the case.         In 2014,         Cassell     and Edwards           wanted           to add more

              victims       to their      lawsuit      against      the government                and,      that    same     year,    Giuffre      agreed      to join      the

              lawsuit.


              Edwards         and Cassell           submitted            a sworn     affidavit       in the case,          signed     by Giuffre,      that      detailed         how

              she had been             recruited       into     sex trafficking          by Epstein          and his then-partner,                Ghislaine        Maxwell.

              Giuffre       met    Maxwell          in 2000       when       Giuffre      was a 16-year-old                 and working           as a spa attendant              at

              Mar-a-Lago,           Trump's          winter      home       and members-only                   resort      in Palm      Beach.      (Giuffre's       original

              affidavit       claimed       that     she was 15, but her employment                           records        subsequently          showed        that    she was 16

              when        she worked         at Mar-a-Lago.)


              Giuffre's       affidavit      set off a media             firestorm       when       she alleged           that   one of the people      she had been
                                                                                                                                                        victims'
              trafficked       to by Epstein              was Dershowitz.            This      was a loaded              document         to add to the          case

              because         Dershowitz            had    represented         Epstein          in his criminal           investigation         and helped         negotiate            the

              secret      non-prosecution                 agreement.


              The    deal     included        a provision                                         to Epstein         -    and others       who     were      involved       in
                                                                   giving     immunity
              Epstein's       underage         sex operation.              Many      of those       co-conspirators              have     never     been      identified,         and it

              has given        rise to speculation               that,    if Giuffre's         allegation          was true,     Dershowitz          could     have      been

              among        those    who      may      have      been      covered        by the immunity                 provision.

          We may use cookies, beacons (also known as pixels), and other similar technologies
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance           with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15                      1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 25 of NYSCEF:
                                                                                         RECEIVED  67      01/27/2020
                        III Jalluary      2U15, III a SCT1CS01 IIllerVICWS              011 IlallOI1al     1 V, IJerSI1UW1LZ GCIIlaIlGCG             Ulal LGWafGS               allG

                        Cassell     be disbarred.          He said,     among        other   things,     that   the lawyers       were    prepared         "to    lie, cheat      and
                        steal,"
                                   and had failed          to properly       investigate      Giuffre's  claims before             making      her affidavit          public.      He
                                                                              liar,"
                        accused        Giuffre    of being     "a serial              prostitute     and unfit mother.


                        Edwards         and Cassell        promptly      sued       Dershowitz         in Broward       County     for defamation.




    Once a friend of presidents,          the ultra-rich     and the elite of Wall Street's bankers -             plus a major benefactor        to Harvard University             - Jeffrey Epstein
    handled     portfolios   estimated      to be worth over $15 billion. Then he became ensnared                       in a scandal involving    the sexual abuse of underage girls. He is
    seen here, pre-scandal,        at left, in conversation      with Alan Dershowitz,            one of America's      best-known       legal experts and a Harvard Law professor
    emeritus,    at a Cambridge        event. Dershowitz       became a key member               of Epstein's legal team. Rick Friedman          CORBISVIAGETTYIMAGES



                        on   Jan. 22, 2015, Dershowitz                appeared        on the Today         Show      discussing    the case. After the show, he
                                                                                                                      Boies'
                       was contacted             by lawyer     Carlos      Sires,    who     was a partner        in           law firm and knew Dershowitz.

                        Sires,    in an affidavit,      said he offered          to help     in any way he could,             but did not know         at the time          that

                        his firm    was already        representing          Giuffre.




                        Sires    said he told       Dershowitz        that   he could        not represent        him     until   he cleared     it with         his bosses.      For

                                                                                                                                                             A C
                  We may use cookies, beacons (also known as pixels), and other similar technologies
                  (together "cookies") to offer you a better experience, serve you more relevant ads,
                  and analyze usage. By continuing to use this application, you consent to the use of
                  cookies in accordance          with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15               1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 26 of NYSCEF:
                                                                                  RECEIVED  67      01/27/2020
                1V11.O11C5 LUlu 1)C1511UW1LL LildL L11C111111WUulu                                    11CCU LU I u11 d CU11111CL
                                                                                                                               C1lcCit UC1U1C dily pULC11L1d1
              representation           was considered,                     and that         the firm's       chairman,    Mr.      Boies,       would         need     to decide
                                                                                                                    schedule,"
              whether       to accept         the representation                      and agree          on a fee                       wrote       Schiller       in Wednesday's

              response.


              Eight      days later,        Sires,        after    learning          that   Giuffre        was a client      of the firm,          told    Dershowitz          he could

              not represent           him     for reasons              that    he could         not disclose.

                                                                                                                                            it,"
              "Darn.       I was hoping    you could come                            on board.        Thanks        for considering                   Dershowitz          replied      in an
                                       Sires'
              email      attached   to        affidavit.


              VICTORIA'S              SECRET                OWNER             ACCUSE            D


              Dershowitz           contends           that        during      that    eight-day          period,     he sent     Sires confidential                information

              about      his legal     strategy            and that        the firm         used    that     information         to help    Giuffre's          case. This

              information          would        form         the basis        for Dershowitz               to try to remove         Boies       and any other             member        of

              the firm      from      representing                 Giuffre.


              Such       a move     would       have         been       devastating           for Giuffre,          since   it would      be unlikely          that     another      firm

              would       take    on her case pro bono,                       setting       a terrible      legal    precedent         for other          sexual     assault     victims,
              Schiller      argued.



                 Boies law firm motionby                   Casey Frank on Scribd

                                                              Case1:19-cv-03377-LAP
                                                                                  Document
                                                                                         33 Filed07/03/19Page1of 33



                                                                                   UNITEDSTATES
                                                                                              DISTRICTCOURT
                                                                                  SOUTHERNDISTRICTOFNEWYORK

                                                     VIRGINIAL GIUFFRE,

                                                                     Plaintiff,                            Case
                                                                                                              No.:19Civ.3377(LAP)
                                                     v.
                                                     ALANDERSHOWITZ,
                                                                     Defendant.




                                                                      PLAINTIFF'SOPPOSITION           MOTION
                                                                                          TODEFENDANT'S
                                                                        TODISQUALIFYBOIESSCHILLERFLEXNERLLP




                                                                                      1     of 33


                                                                                                                                                                      ACCEPT
          We may use cookies, beacons (also known as pixels), and other similar technologies
                                                                                                                                                                      COOKIES
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance         with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 27 of NYSCEF:
                                                                                    RECEIVED  67      01/27/2020
              IV10TCOVer, DCf1111er allu                 31TCS Cla1III U1al 1JCTSILOW1LZG10 I10L SuUIIllL                            allyU11Ilg        LO U1e 11TIII Ulal WaS IlUL

              already        part     of the court         record.         The       firm     nevertheless        took     steps    to insulate        Dershowitz's

              communications                   with     Sires,     a legal       process        that   is common,          especially        among       large   law firms

              where        potential        conflicts       can arise          between          lawyers       who    unintentionally            bump       up against        clients

              on opposing              sides    of a case.


              Months         later,     Dershowitz           reached           out to one of the firm's                 former     partners,       David      S. Stone,       to ask

              him      to get him         a meeting         with                     records      show.                                                      -   who        was based
                                                                        Boies,                               By then,      however,        McCawley
              in Fort       Lauderdale           -    was the lead                                             Giuffre's     case.
                                                                               attorney         handling


              Boies     said,        in an affidavit,        that       he had not returned                  Dershowitz's          phone       calls   because        he felt that

              Dershowitz              was trying        to go around              McCawley.            But he reluctantly            agreed       to meet     with     Dershowitz

              as a favor           to Stone.


              On May          19, 2015, Boies            and Stone             met     with     Dershowitz.         Stone        and other      lawyers      said that

              Dershowitz              was eager         to settle        the matter           by getting      Giuffre      to sign      a document          stating     she was

              mistaken             in identifying         Dershowitz.


              Beyond         that,      the content         and context               of those conversations      is disputed,  with Dershowitz  insisting
                                                                                                           wrong"     -
              that     Boies        said he believed             that     Giuffre       was "wrong,    all               and with Boies and Stone saying

              nothing         of the sort        was said.


              "Mr.     Dershowitz              has asserted             that   at a meeting            on May       19 at which         I was present,  Mr. Boies stated
                                                                                                                                            sex'
              '[Giuffre]           was mistaken           in naming            me as someone               with     whom         she had         and that if '[Boies]

              failed    to persuade          her of that fact, he would  leave her representation to Edwards  and Cassell and
                                               her.'                                                                 present,"
              no longer            represent         Mr. Boies did not say that on May 19 or at any other time I was

              Stone        said.




                 The girls who were abused by Jeffrey Epstein and the cops who cham¡-icned                                              their cause remain angry over
                 what they regard as a gross injustice, while Epstein's employees                                   and those who engineered               his non-prosecution
                 agreement           have prospered.         BYMARTAOLIVERCRAVIOTTO 5 |EMILYMICHOT 5 |JULIEK.BROWN 5

          We may use cookies, beacons (also known as pixels), and other similar technologies                                                                            C
                                                                                                                                                                              TS
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance            with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                        INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15             1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 28 of NYSCEF:
                                                                                RECEIVED  67      01/27/2020
              DOICS allG LlerSI10W1LZ COI1UIluCG                        LO HaVC pHOHC COHVCTSaUOHS - at ItaSL LWO 01 WH1CH UCTSHOW1LZ
                                                                          Boies'
              acknowledges                  he recorded         without          permission. It is legal in some states to tape someone

              without        their     permission.             Dershowitz          says he didn't             break      the law.


              "If   this    case comes             to trial,         will be David Boies, who told me in a recorded
                                                                a key witness                                         statement
                                                                    wrong'
              that his own            client was 'wrong  ... simply          in accusing me because it would  have been
              'impossible'                                                                               me,"
                                      for me to have been in the places where she claims to have met           Dershowitz    said

              in a statement                to the Herald.


              "Boies        can't     be both         a key witness,           whose        credibility        is central       to the case,     and the key lawyer

              whose firm             is litigating         the case.      He has no choice                 but to be a witness          as a result        of his exculpatory
              words."



              Boies        said Dershowitz's                recordings         were     doctored            and taken         out of context.


              "In    June and July 2015, I had two                        meetings           with     Mr.     Dershowitz          and Mr. Stone           and several

              telephone          calls      with     Mr.    Dershowitz           in which           Mr.    Dershowitz          argued   that     he did not have         and

              could        not have         had,     sex with       Ms. Giuffre.        After        extensive         consideration          of everything     Mr.
                                                                                                                                                           credible,"
              Dershowitz             told     and showed            me,      I ultimately        concluded             that   his denials      were not                       Boies

              said in a 2017 affidavit.


              "Edwards           and Cassell            settled      their defamation                 claim     with     Dershowitz         in 2015. A judge         ordered
                                                                                 victims'
              them      to drop        Giuffre's        affidavit      from the                           rights case,        and Dershowitz         proclaimed         victory,
                                                                                                             Edwards'
              even      though         Boies       has said the case was settled                      in                      and Cassell's      favor.    Giuffre    stood       by
              her claims,            and nothing            in the judge's         statement              or the settlement          addressed       the truth       or falsity        of

              her allegations               against        Dershowitz.




          We may use cookies, beacons (also known as pixels), and other similar technologies
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance              with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 29 of NYSCEF:
                                                                                    RECEIVED  67      01/27/2020




    This widely published     photo of Virginia Roberts Giuffre with Prince Andrew                     bolstered      her claim that she was loaned out for sexual purposes to
    famous men by Jeffrey Epstein. Copy PhotO COURTESY
                                                     OF VIRGINIAROBERTS




                   The      lawsuits    continued,         with    Giuffre     suing      Maxwell       in 2015, also for defamation.                  As part    of that

                   case,     another      woman,       Sarah       Ransome,        came     forward,       claiming        that   Epstein     and Maxwell           also

                   directed       her to have        sex with      Dershowitz          against      her will     when     she was 22 years            and being

                   trafficked      by the couple.


                   Dershowitz          by then     was accusing          Boies        and McCawley             of extortion,      claiming      that    they     were    part   of

                   the team       of lawyers       that    concocted         a plot    to extort                  from    Wexner      -     another     claim     that     Boies
                                                                                                     money
                   denies.


                   Wexner,        81, a longtime          client   of Epstein's,        has not responded               to the Herald's       requests         for comment.


                   In court      papers,     Boies     has denied       there      were     ever    any demands            or discussions        involving        money
                   with     Wexner        or his lawyers.


                   A Boies      partner      based     in Miami,       Stephen         N. Zack,      however,        said that     starting     in January        2015 there
                   was a series        of conversations            and meetings           between       BSF lawyers            and Wexner's       attorneys.        Boies


               We may use cookies, beacons (also known as pixels), and other similar technologies                                                         ACC

               (together "cookies") to offer you a better experience, serve you more relevant ads,
               and analyze usage. By continuing to use this application, you consent to the use of
               cookies in accordance        with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                15             1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 30 of NYSCEF:
                                                                                RECEIVED  67      01/27/2020
              vvexner        s counset.         1-u no unie          ni niy conversauons                   or ni 1ny presence          u1u anyone Inaxe                   any u1reat           or
                                                                                                                                            counsel."
              any demand            for money            or anything           else of value          from     Mr. Wexner            or his


              It is unclear       what         those     discussions           involved,       but Giuffre           has not filed          any claims          against       Wexner.


              Dershowitz         has nevertheless                    continued       to publicize            his theory         about      Wexner.          In court      documents,
              he has cited        another          prominent            man,      Nathan       Myhrvold,             55, the former           chief    of technology               of

              Microsoft.


              Dershowitz         theorizes             that   Giuffre      has mistaken              Dershowitz          for Myhrvold,               because,        he says,

              Myhrvold         looks      similar.         (Myhrvold         has red hair,           a beard      and glasses.)


              The     Herald     has been           unsuccessful            in reaching             Myhrvold         for comment.             Myhrvold          was among               those

              in Epstein's       circle        of prominent             friends     who      often     dined         at Epstein's         palatial     Manhattan            home,

              according        to a 2011Vanity                 Fair article.


              While     Dershowitz                             urged      Giuffre     and Boies             to sue him         for defamation            -                 that     he
                                                publicly                                                                                                       saying
              would      welcome           the case as an opportunity                      to prove         his innocence            -    he is now                      the judge        to
                                                                                                                                                            asking
              dismiss        the complaint,              saying       the First     Amendment                gave him          the right      to defend         himself.


              For his part,         Boies       said that       Dershowitz          is risking         his own        credibility,         not only      in this        case, but in the
              court     of public       opinion.

                                                                                                                                                  court,"
              "It's   very     dangerous          to take       one position          publicly         and another             position      in                 Boies      said.

              "Eventually,          both       the public         and the court            figure     out that        you're     lying      and you lose your              credibility
              in both      forums       and that's            what   he has been doing                 -                to take      one position                          and
                                                                                                            trying                                           publicly
                                           -                               clashing."
              another        in court           and they          are now


              This article      has been updated                  to correct      the last name            ofElizabeth         Holmes.




               COMMENTS             v




          We may use cookies               no Known as pixels), and other similar technolog   s
                                                                                                                                                                         CO        S
          (together "cookies") to offer you a better experience, serve you more relevant ads,
          and analyze usage. By continuing to use this application, you consent to the use of
          cookies in accordance with our Privacy Policy.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                16     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 31 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                 INDEX NO. 160874/2019
  1/27/2020                                              New Jeffrey Epstein accuser emerges; defamation              suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 32 of NYSCEF:
                                                                                              67      01/27/2020                      RECEIVED
                         '
         3Eiami3Heralb        =IMPACT2020


     =                                                                   ~fHiamiHeralb                                                                       a '




                                                                                   NATION& WORLD)


                                            New        Jeffrey
                                                                        Epstein           accuser              goes      public;

                                               defamation                lawsuit          targets             Dershowitz

                                                                                   BYJULIEK.BROWN

                                                                                 APRIL
                                                                                     16,201904:23PM

                                                                             v       f    EI        c+




                                  Palm Beach multimillionaire Jeffrey Epstein has been a free man, despite sexually abusing dozens of underage
                                  girls according to police and prosecutors. Hisvictims have never had a voice, until now.
                                  BYEMILYMICHOTE | JULIEK.BROWNE

                                A new victim has gone public in the Jeffmy_Epstein case, filing a sworn affidavit in federal court in
                                New York Tuesday, saying that she was sexually assaulted and her then-15-year-old      sister molested

                                by Epstein and his companion,  Ghislaine  Maxwell, in 1996.


                                Maria Farmer, then 26, claims that she was employed by Epstein, a multimillionaire  financier who
                                lived in a vast mansion on New York's Upper East Side, and that she frequently saw "school-age
                                girls"
                                       wearing uniforms come into the mansion and go upstairs. She was told that the girls were
                                auditioning for modeling work, according to her affidavit.

                                Then an art student in New York, Farmer said she reported                her assault to New York police and the
                                FBI in 1996. FBI documents        released April 1 make a reference to Farmer having been interviewed
                                in 2006 or 2007. However,        Farmer, now 49, said the FBI did not take any action against Epstein
                                and Maxwell.



                                  TOP ARTICLES




  https://www.miamiherald.ccm/newc/nation-world/article229277874.html                                                                                              1/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                        INDEX NO. 160874/2019
  1/27/2020                                                   New Jeffrey Epstein accuser emerges; defamation                  suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 33 of NYSCEF:
                                                                                              67      01/27/2020                               RECEIVED




                                  Lockdown           lifted    at two    Pembroke           Pines        schools

                                  following      suspicious          phone     call,    cops       say




     Maria Farmer




                                  Local        News             at    Your       Fingertips

                                  Get unlimited digital accessfor just $3.99 a month to #Readlocal anytime, on any device.

                                     GET OFFER




                                "To my knowledge, I was the first person to report Maxwell and Epstein to the FBI. It took a
                                significant amount of bravery for me to make that call because I knew how incredibly powerful                           and
                                                                                                    community,"
                                influential both Epstein and Maxwell were, particularly  in the art             she wrote.




                                Farmer's affidavit     is one of15exhibits     attached to a defamation            complaint    filed in federal court in
                                the Southern    District  of New York by Virginia Roberts Giuffre, one of Epstein's victims,                  against
                                Alan Dershowitz,       one of Epstein's most vocal and powerful attorneys.

                                Giuffre claims in the lawsuit,        as she has in past court filings, that Dershowitz,           80, knew about and
                                participated   in a sex-trafficking     operation      involving    underage girls and run by Epstein and

  https://www.miaminera|d.com/news/nation-wciid/ârt|c|ê229277874.html                                                                                                   2/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                    INDEX NO. 160874/2019
  1/27/2020                                                New Jeffrey Epstein accuser emerges; defamation               suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                  1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 34 of NYSCEF:
                                                                                               67      01/27/2020                        RECEIVED
                                         allu U1al SHCWdS1UTCCGLO11dVCSCXW1LIl1)CESIlUW1LZ
                                 1VlaXWC11,                                              allu OLI1CrprUHUHCHL, WealUly IHCH
                                 when she was underage.

                                 Dershowitz    has railed against the allegations  for years, maintaining that he has never met Giuffre.
                                 He also says he has documents       and other evidence that prove she is lying.




                                    Compjaiet by Anonymous OSQ42TAiBF on Scribd

                                                                     Case
                                                                        1:19-cv-03377
                                                                                  Document
                                                                                       1 Filed
                                                                                             04/16/19
                                                                                                   Page
                                                                                                      1of28



                                                                                  UnitedStatesDistrictCourt
                                                                                 SouthernDistrictofNewYork

                                                              VIRGINIAL.GIUFFRE,
                                                                     Plaintiff,                      CASENO:

                                                              v.
                                                              ALANDERSHOWITZ,

                                                                      Defendant.


                                                                                           COMPLAINT




                                                                                                    SchillerFlexnerLLP
                                                                                                 Boies




                                 Farmer's affidavit   and other documents           attached to the lawsuit are meant to bolster Giuffre's        case
                                 that Dershowitz    has maliciously spread false information on behalf of Epstein in order to
                                 intimidate   and silence her and other victims, according to the lawsuit.



                                                                                 litigation,"
                                 "No sensible person looks forward          to                  Giuffre said in a statement.   "And I know that

                                 standing up for myself and others will cause Mr. Dershowitz and Mr. Epstein to redouble their
                                 efforts to destroy me and my reputation. But I can no longer sit by and not respond. As my
                                 complaint shows, my abusers have sought to conceal their guilt behind a curtain of lies. My
                                                                                                             entitled."
                                 complaint calls for the accounting to which I, and their other victims, are




  https://www.;..|u..-||-.c.ald.com/ñéws/nation-wor!d/WJcle229277874.html                                                                                           3/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                      INDEX NO. 160874/2019
  1/27/2020                                                  New Jeffrey Epstein accuser emerges; defamation             suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                   1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 35 of NYSCEF:
                                                                                                67      01/27/2020                       RECEIVED




     Ghislaine Maxwell was sued for slander after calling Virginia Roberts Giuffre, one of Jeffrey Epstein's accusers,a liar. Maxwell, a close associateof Epstein, sought to have
     documents from the court caseremain sealed.


                                   Dershowitz    said he welcomed      the opportunity     to finally prove in court that Giuffre is lying.


                                  "Virtually  everything in the complaint is false, and I will be able to disprove all of this in a court of
                                  law. I have told the truth throughout and I'll be able to prove it.... I never met her, I never heard of
                                  her,"
                                         Dershowitz said.


                                   In recent months,     Dershowitz    has waged a public relations war against Giuffre, her lawyers and the
                                  Miami   Herald, which published a series of articles about Epstein in November. The series,
                                                  Justice,"
                                  "Perversion of            focused on how the former U.S. attorney in Miami, now Labor Secretary
                                  Alexander Acosta, brokered a non-prosecution       deal giving Epstein federal immunity, despite

                                  overwhelming     evidence that he had sexually assaulted dozens of girls. The series mentioned

                                   Dershowitz, who represented Epstein during the negotiations, including Giuffre's sex abuse
                                   allegations against the Harvard lawyer.




  https://www.iii|ãi   ||iérâ|d.com/news/nation-wor!d!edcle229277874.html                                                                                                            4/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                    INDEX NO. 160874/2019
  1/27/2020                                                  New Jeffrey Epstein accuser emerges; défainoiiun           suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                   1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 36 of NYSCEF:
                                                                                                67      01/27/2020                      RECEIVED




     Once a friend of presidents, the ultra-rich and the elite of Wall Street's bankers - plus a major benefactor to Harvard University - Jeffrey Epstein handled portfolios
     estimated to be worth over $15billion. Then he became ensnared in a scandal involving the sexual abuse of underage girls. He is seen here, pre-scandal, at left, in conversation
    with Alan Dershowitz, one of America's best-known legalexperts and a Harvard Law professor emeritus, at a Cambridge event. Dershowitz became a key member of Epstein's
    legalteam. Rick Friedman CORBISVIAGETTY  IMAGES




                                  Giuffre's lawsuit does not provide evidence of Giuffre having sex with Dershowitz, or provide dates
                                  when the abuse allegedly happened. But it does provide a chapter-and-verse   history of
                                  Dershowitz's public statements and attempts to take each statement he's made and discredit them.



                                  For example, Dershowitz       has said that he has never seen any underage girls when he visited
                                  Epstein at the financier's    various homes in Palm Beach, New Mexico and New York. But Farmer,
                                  who now lives in Kentucky,  claims that one of her duties working              for Epstein was to staff the front
                                  door to his New York estate and to keep track of visitors.

                                  "On a number of occasions I witnessed Dershowitz at the NY mansion going upstairs at the same
                                                                                                                   house,"
                                  time there were young girls under the age of18 who were present upstairs in the          she said in
                                  the affidavit, asserting that Dershowitz was so comfortable he would walk into the mansion and go

                                  directly   upstairs.


                                  Dershowitz     said that would have been impossible         because he did not meet Epstein until August
                                  1996 on Martha's Vineyard.



                                                                                                        ever,"
                                  "I was never upstairs in Jeffrey Epstein's apartment,         never            Dershowitz   said. "This is typical
                                  of the complaints      in this case by the [David]   Boies firm, very sloppy. I would not have felt

  https://www.miamiherald.ccm/new:/nation-world/article229277874.html                                                                                                               5/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                               INDEX NO. 160874/2019
  1/27/2020                                                     New Jeffrey Epstein accuser emerges; defamatiGñ suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 37 of NYSCEF:
                                                                                             67      01/27/2020                 RECEIVED
                                connonault        gonig upstairs uecause 1 u1un t 1ulow inpstruij                 very won uten.

                                Farmer did not say when she saw Dershowitz or if she saw him in the presence of any young girls.
                                But the lawsuit points to at least one witness - former Palm Beach house manager Alfredo
                                Rodriguez       - who has alleged he did see Dershowitz               in the presence of young girls and women at
                                Epstein's waterfront          mansion.       Rodriguez     was prosecuted by the FBI for obstructing justice when
                                                                                   book"
                                he tried to sell Epstein's "little           black      listing the hedge fund manager's friends, business
                                associates, celebrity-guests          and a long list of female masseuses. Rodriguez died in prison.

                                Another   woman,        Sarah Ransome, also submitted              an affidavit    with the lawsuit with new details
                                about sex she claims she had with Dershowitz.


                                Ransome says that she was introduced    to Epstein when she was 22 years old and living in New
                                                                                                         out"
                                York. She claims that she spent time at Epstein's mansion and was "lent        by him to his friends
                                for sex. Among those friends was Dershowitz, she said in the affidavit. She alleges she had a three-

                                way sexual encounter            with Dershowitz        and Nadia Marcinkova,         a young adult who also worked for
                                Epstein.

                                "I recall specific, key details of his person and the sex acts and can describe them in the event it
                                                             so,"
                                becomes necessary to do           Ransome said in the affidavit.

                                Dershowitz has publicly denounced both Giuffre's and Ransome's accusations, saying he has been
                                       "disprove" them."
                                able to                  It's not clear, however, whom he has provided proof to, except to Louis J.
                                Freeh, a former       FBI director       who released a statement           in 2016 saying that he had conducted          an
                                independent       review of Dershowitz's             information   and concluded       the Harvard     law professor's
                                evidence contradicted           Giuffre's,     and there was no evidence to support her allegations.                Giuffre was
                                never interviewed           by the Freeh investigators,        according     to her lawyers.

                                Dershowitz       allowed the Herald to review some of the documents                    that he says he has, but he has not
                                released them for the Herald to substantiate the information that he gathered, including his
                                personal calendars, which he claims prove he could not have been in the same locations as Giuffre
                                when she was with Epstein, from 1999 to 2002. Following the online publication of this article,
                                Dershowitz said he would provide those documents to the Herald, after redacting his clients
                                private information.




                                  The girls who were abused by Jeffrey Epstein and the cops who championed their cause remain angry over
                                  what they regard as a gross injustice, while Epstein's employees and those who engineered his non-prosecution
                                  agreement have prospered. BYMARTA      OLIVER CRAVIOTTO   5 I EMILYMICHOT5 I JULIEK.BROWN5

                                In recent months,           Dershowitz    has stepped up allegations          that Giuffre's    accusations      against him are
                                part of an extortion         plot to blackmail       an Ohio billionaire.     The billionaire    is identified    in the lawsuit
                                as Les Wexner, the CEO of the Limited                   Brands, which includes Victoria's         Secret, who was Epstein's
                                top financial     client.

                                Dershowitz       alleges that Giuffre and David Boies, a prominentNew York attorney known for

                                representing      Al Gore in the Supreme Court case that decided the presidency in 2000, falsely

  https://www.miamiherald.com/news/nation-world/article229277874.html                                                                                                          6/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                INDEX NO. 160874/2019
  1/27/2020                                                New Jeffrey Epstein accuser emerges; defamatiGñ suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 38 of NYSCEF:
                                                                                              67      01/27/2020           RECEIVED
                                accuseu unn in oruer to get vvexner to pay nusn nioney so u1at vvexner woulu not ue snunarty
                                tarred by Giuffre.

                                But Giuffre has never publicly named Wexner as among those she was forced to have sex with. And
                                in the lawsuit,she said that neither she nor her lawyers have ever demanded or received money
                                from Wexner, 81. The lawsuit points out that Giuffre's allegations against Dershowitz predated the
                                time she was represented       by Boies and his firm.

                                Boies partners Joshua Schiller and Sigrid McCawley             filed the lawsuit on behalf of Giuffre, who lives
                                in Australia.


                                Efforts to reach Epstein, Wexner and Maxwell            for comment    were not immediately    successful.

                                Wexner also figures into Farmer's story. In her affidavit,
                                                                                         Farmer claims that during the time she was
                                employed  by Epstein, the financier arranged for her to work on an art project at Wexner's Ohio
                                mansion in the summer of1996. She stayed at Wexner's $47 million 30-room estate for a time,

                                working      on the project, while babysitting     her two younger brothers,   who were also staying with her
                                at Wexner's      mansion, she said.

                                One day, Epstein and Maxwell         visited and escorted her into a bedroom       and then proceeded     to

                                sexually assault her, she wrote. She said she fled the room and called the local sheriff's office, but
                                did not get a response. When she tried to leave the property, she said Wexner's security staff
                                refused to let her go.




                                  Virginia Roberts was working at Mar-a-Lago when she was recruited to be a masseuseto Palm Beachhedge
                                  fund manager Jeffrey Epstein. Shewas lured into a life of depravity and sexual abuse.
                                  BYEMILYMICHOT5 | JUL|EK.BROWN5

                                                                                                                                   father,"
                                "I was held against my will for 12 hours until I was ultimately         allowed to leave with my               she
                                said in the affidavit.


                                During this same time period, she said Epstein took her and her younger sister, then 15, to a movie
                                in New York, where he allegedly rubbed her younger sister in a sexual manner. He then flew the 15-
                                year-old     to his ranch in New Mexico, promising        her mother that he would help with her education,
                                Farmer said.


                                Instead, Epstein and Maxwell        directed     her sister to take off all her clothes and get on a massage

                                table, where they touched her inappropriately, Farmer said. Epstein subsequently flew the sister to
                                Thailand to study, and Farmer did not learn until later what happened to her at the ranch.


                                Afterward,  she said Epstein and Maxwell called her multiple times, threatening her. "Maxwell and
                                Epstein contacted my art clients and individuals in the art community in an effort to ruin my art
                                career,"
                                         she said, adding that they were successful in shutting down any art-related opportunities.

                                Journalist    Vicky Ward interviewed Farmer, her sister and their mother in 2002 for Vanity-Fair, but
                                the interviews     were stricken from the piece before publication. In a 2015.p_ieceWard wrote for the


  https://www.miamiherald.cuminews/nation-world/article229277874.html                                                                                           7/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                          INDEX NO. 160874/2019
  1/27/2020                                                 New Jeffrey Epstein accuser emerges; defamation                suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 39 of NYSCEF:
                                                                                              67      01/27/2020                           RECEIVED
                                vauy neast, uië wrner satu tuat r psteni nau pressurëu                 v anity r air s uten-ëunur,   orayuon    oarter,
                                not to publish the allegation.        She said he also attacked Ward and tried to discredit            the mother     and
                                her daughters,      who were never named.

                                Farmer said she finally came forward             with the court filing to support Giuffre in hopes that Epstein
                                and Maxwell will be prosecuted.

                                "I have struggled throughout my entire life as a direct result of Epstein and Maxwell's actions
                                against me and my hope is that they will be held accountable for their crimes. While I am still
                                                                                                       so,"
                                afraid, I am coming forward because I think it is so important to do        she said.


                                            does not say what her sister was studying in Thailand, but Giuffre was also flown by
                                The affidavit
                                Epstein to Thailand in 2002 to study massage therapy. It was then that Giuffre met her future
                                husband and fled with him to Australia.


                                                                                                                                              Today




                                                         WI   A              RR                                    SEN. BEN SASSE
                                                    Attorney Gene            ominee                                   R-Nebraska


                                       j uRNB GENERAL                                                                                  C-5PAN
                                          wNHRMATl0N  .                                                                                c-span.oro
                                                                                                                                           cspan


                                  Sen. Ben Sassequestioned attorney general nominee William Barr about the Jeffrey Epstein caseon January 15,
                                  2019,getting the nominee to commit to having the Department of Justice look into the handling of that caseif
                                  confirmed. BYC-SPAN

                                The lawsuit says that Giuffre first told others about sex with Dershowitz at the time it allegedly

                                happened,  and in 2009, although the suit doesn't identify the individuals she told. In 2011, Giuffre
                                was represented by lawyers Bradley Edwards and Paul Cassell, who wrote Dershowitz to inform
                                him that witnesses had placed him at various locations                 with Epstein while Epstein was with minors
                                who were subsequently           identified    as victims    of sexual assault, the suit says.


                                The lawyers were concerned            in part because Dershowitz         had been a prominent        lawyer for Epstein
                                who had assailed some of Epstein's victims                 in 2006 in an attempt to impugn their credibility.         Also,
                                they found it curious that Epstein's deal included               a blanket immunity     for co-conspirators    of his
                                operation who were not named.


                                The lawsuit claims that Dershowitz             masterminded        the deal in order to give himself    immunity,       an
                                allegation      that Dershowitz    expressly denies.

                                Giuffre's    sexual allegations     against Dershowitz         became public in 2014 as part of a court filing by
                                Edwards and Cassell. Dershowitz             publicly   called for the disbarment   of the two lawyers, leading
                                them to file a defamation         suit against Dershowitz
                                                                                   which was subsequently settled, with Dershowitz

                                paying the two lawyers a substantial amount of money, the suit says. Dershowitz falsely claimed
                                                                                                    Edwards'
                                that he was exonerated, when in fact, the settlement was reached in            and Cassell's favor,

                                according       to the new lawsuit.


                                Additionally,      Dershowitz     tried and failed to get Giuffre to issue a statement           that she had been

                                mistaken,     the lawsuit asserts.

                                In December        2015, Dershowitz      wrote an email to Boies, who began representing Giuffre in 2015. A

                                copy of the email, attached to the lawsuit, shows that Dershowitz         suggested that Giuffre submit a
                                statement saying that she had possibly erred when she identified                   Dershowitz.


  https://www.miam|herâ|d.comiñéws/nat|ca-war|d!article229277874.html                                                                                                     8/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                         INDEX NO. 160874/2019
  1/27/2020                                                   New Jeffrey Epstein accuser emerges; defarnâiion             suit filed | Miami Herald
NYSCEF DOC. NO. Case
                16                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 40 of NYSCEF:
                                                                                              67      01/27/2020                           RECEIVED
                                  VVC SIlUnlU DC a1I111118
                                                         al a SilOTLS1IIlpit SlattI11th        SRCIlaS; Ult CVCILLSal ISSUCUCCuffeu

                                approximately       15years ago when I was a teenager. Although             I believed then and continued        to
                                believe that [Dershowitz]     was the person with whom I had sex, recent developments raise the
                                                                                   identification',"
                                possibility    that this may be a case of mistaken                   Dershowitz suggested in the email.


                                During that same time period, November and December 2015, Dershowitz also engaged in several
                                conversations with Boies, as part of an attempt to settle the defamation claim brought by Cassell
                                and Edwards. Dershowitz              recorded some of those calls, and played excerpts for the Herald.

                                The recordings       are difficult    to decipher, with static that seems to blur the context of some of the
                                conversations.      But a transcript     supplied by Dershowitz appears to show Boies conceding that
                                Giuffre was mistaken         in identifying    Dershowitz. Boies says Dershowitz taped him without his
                                permission       and that he took his comments         out of context.

                                                                                                          happened,"
                                "He conflated       the conversations,
                                                                  and they are not in the order that they            Boies said,

                                stating that he was merely assuring Dershowitz that, if they found evidence that Giuffre's
                                recollections were mistaken, they would have come to an agreement to issue the statement he
                                wanted.


                                Ultimately,      Boies said, they found her to be truthful,       and she passed a lie detector test.

                                "Dershowitz...       played and described excerpts from those tapes out of context to reporters to try to
                                                               Roberts'
                                make it appear that Ms.                 lawyer's hypothetical comments, and characterizations  of
                                                                                           conclusions,"
                                Dershowitz's       assertions, represented that lawyer's                 the suit says.

                                To further     rebut Dershowitz's       recordings,   a sworn affidavit    is included from another attorney who
                                said that he was present when Dershowitz              misconstrued       what Boies was saying. One of the
                                suggestions that Dershowitz proffered was that Giuffre had confused the Harvard professor with
                                another academic - Dershowitz names him - claiming that the professor looked like him. Giuffre,

                                however, was shown a photo of that other professor and was adamant that she had not confused
                                him with Dershowitz,          the lawsuit says.

                                "Mr. Dershowitz          expressed to me that he believed he was making progress in convincing Mr. Boies
                                that [Giuffre]     was mistaken    in identifying Mr. Dershowitz with someone with whom she had sex. I
                                told Mr. Dershowitz  that I thought he was overly optimistic and reading things into what Mr. Boies
                                                                             hear,"
                                was saying and hearing what he wanted to             wrote the lawyer, David S. Stone, a senior
                                                      Boies'
                                managing  partner of          firm who previously   worked  with Dershowitz on the Claus von Bulow
                                attempted murder case, involving a socialite accused of giving his wife an overdose of insulin.


                                The suit also said Sarah Ransome had accused Epstein and Maxwell                       of trafficking   her for sex to
                                Dershowitz       and others, and that Dershowitz         also tried to discredit     Ransome similarly      to how he
                                had Giuffre.

                                "After Dershowitz's claimed proof of evidence collapsed, and the evidence of his guilt grew,
                                Roberts'
                                          lawyers told Dershowitz in writing that they 'had discovered evidence inconsistent with
                                                representations,'
                                some of [your]                    noting that some of his travel records were incomplete, and
                                therefore were not adequate to show he could not have been in the same place as Giuffre during the
                                time she was working          for Epstein, the lawsuit said.


                                Giuffre claims that Dershowitz         is still working on behalf of Epstein, who is using Dershowitz to
                                intimidate     victims    to deter them from coming forward, fearing a new federal investigation,     the suit
                                says.


                                In February, a federal judge ruled that the non-prosecution                agreement     Epstein received was
                                                                                                                              Victims'
                                illegally brokered by Acosta and other prosecutors in violation               of the Crime              Rights Act. As
                                a result, the deal is being reviewed by the Justice Department,               which has also opened a probe into
                                Acosta's handling         of the Epstein case.

                                Under a broader deal, Epstein pleaded guilty to two prostitution                   charges in state court and was
                                sentenced to 18 months in the county jail. He served 13 months,                but spent most of his sentence in
                                work release, which allowed him to leave the Palm Beach jail for up to 12 hours a day, six days a

                                week, to go to his office in West Palm Beach.


  https://www.miârñ|hera|d.com/news/nation-war|diarticle229277874.html                                                                                                   9/14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                17     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 41 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                INDEX NO. 160874/2019
  1/27/2020           Epstein A||éged|y Directed Second Woman to Have Sex with Harvard Prof. Dershcwitz,
                          Case 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 42 of 67                              Court Documents
                                                                                                                                        State | News | The Harvard Cri...
NYSCEF DOC.         NO.   17                                                                                                       RECEIVED    NYSCEF: 01/27/2020

      s                                                          The        Harvard               Crimson


          __                                                                                                                                               __
                                                 NEWS                                                                         NEWS
                                                 The New Gen Ed Lottery         System,                                      Armed      Individuals
                                                 Explained                                                                    Harvard     Square Ar)




                                                                                 ADVERTISEMENT




                   Epstein                       Allegedly
                                                                                    Directed                         Second

                   Woman                           to         Have               Sex            with             Harvard                         Prof.

                   Dershowitz,                                   Court                     Documents                             State




                   Harvard      Law    School     Professor     emeritus     Alan    M.    Dershowitz.     By Katherine      M Kulik


                   By   Molly     C. McCafferty         and   Aidan     F. Ryan,      Crimson      Staff   Writers

                   December         22,   2018




  https://www.thecrirmsca.com/article/2018/12/22/epstein-dcrshcwitz-lawsuit-allegations/                                                                           1/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                17     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 43 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                           INDEX NO. 160874/2019
  1/27/2020           Epstein Allegedly Directed Second Woman to Have Sex with Harvard Prof. Dershowitz,
                             Case 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 44 of 67                                                                                        Court Documents      State | News | The Harvard Cri...
NYSCEF DOC.         NO.   17                                                                                                                                                                           RECEIVED    NYSCEF: 01/27/2020

      s                                                                                       The             Harvard                           Crimson



                                                                                                                      ADVERTISEMENT




                   Ransome's                     lawyer                  David                Boies          responded                    to      Dershowitz's                           comments                      on        his

                   clients           in     an         email             to       The          Crimson                    Friday,          writing                that          "it     is    reprehensible                              for

                   him        to     continue                     to     attack                and         demean               young                women                who           he      knows             were              sex
                                                                                                                                                                Epstein."
                   trafficking                  victims                  of       his      friend             and          client         Jeffrey



                   Boies           declined                  to        comment                    on        the       "specific                facts         that          were          revealed                in
                   discovery"                                                                                                                                                         orders."
                                                in      Ransome's                             case,         citing          "existing                 protective



                   Dershowitz                      first          faced             allegations                      of     having              sexual            relations                   with        a minor                   in

                                   when            Virginia                    Roberts                 -      another                woman                 who            accused                Epstein               of
                   2015,

                                                her          -      stated               in     an     affidavit                in       a Florida                federal               court           that          Epstein
                   trafficking
                   "forced"
                                          her          to     have            sexual             relations                   with         Dershowitz                       "while              she       was          a minor,

                   not       only         in     Florida                 but            also      on        private             planes,               in     New           York,             New         Mexico,                    and
                                                              Islands."
                   the       U.S.         Virgin


                                                                                        Roberts'
                   Dershowitz                      has           denied                                        allegations                      multiple                  times           over          several              years

                   and       has          stated             that            he     has         never             met         Roberts.                 The        judge               presiding                over           the          case


                   ultimately                   struck                 the        allegations                     from         the        record                without                commenting                           on      their

                   veracity,               stating                that            they         were          not          relevant              to     the        suit.


                                                                                                                                                                                                                           "denied"
                   Dershowitz                        previously                         wrote          in     a letter              to    the        Herald               that          he      not      only

                   that       he         had       sex           with          Roberts                 -      as     was        reported                   in     the       Herald                -     but       that           he
                                                 it"
                   "disproved                               during                 an     investigation                        run        by         former               FBI         chief           Louis           J.     Freeh.



                   After           the     new              allegation                    against              Dershowitz                       became                  public               earlier           this         week,

                   Ransome's                     suit            was          confidentially                         settled             Thursday,                      court            documents                         state.

  https://www.thecrimson.com/article/2018/12/22/epstein-c:érs:70witz-!awsu!t-e!!egations/                                                                                                                                                         3/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                            INDEX NO. 160874/2019
  1/27/2020           Epstein Allegedly Directed Second Woman to Have Sex with Harvard Prof. Derstsvdz,
                             Case 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 45 of 67                                                                  Court Documents     State | News | The Harvard Cri...
NYSCEF DOC.         NO.   17                                                                                                                                                    RECEIVED    NYSCEF: 01/27/2020

      =                                                                           The            Harvard                    Crimson

                   "villain."




                   "This           is    the      result          of    a threat          by     David            Boies,        against            whom               I filed      ethics       charges

                   with         the        bar,     that         if    I did      not     withdraw                 my      ethics         charges,               he     would         come       up
                                                    woman,"
                   with         another                                        Dershowitz              said.


                                                                                                                                                                                            false."
                   Boies           wrote          that          Dershowitz's                 accusations                   against           him          are      "completely


                                                                                                                   himself,"
                   "Mr.         Dershowitz                      should           be     ashamed              of                         Boies             wrote.          "I    am ashamed                he
                                                                      profession."
                   is     a member                  of     my


                                                                                                       ADVERTISEMENT




                                                                                                                                                   it,"
                   "Harvard                    should            be     ashamed             of   his     association                  with                 he      added.



                   Harvard                 spokespeople                        Robb       London             and        Melodie              Jackson               declined           to    comment

                   for      this         story.



                   -Staff               writer          Molly           C.   McCafferty                can        be    reached              at

                   molly.mecafferty@thecrimson.com.                                                       Follow             her      on      Twitter              at    @mollmecaff.

                   -Staff               writer          Aidan           F.   Ryan        can      be     reached               at    aidan.ryan@thecrimson.com.

                   Follow               him       on       Twitter             @AidanRyanNH.


                   Want             to      keep            up        with       breaking                news?             Subscribe                to     our        email       newsletter.




                                         HARVARD           LAW SCHOOL                   HARVARD        IN THE WORLD                   SEXUAL          ASSAULT
                   TAGS
                                         FRONT      PHOTO             FEATURE           FRONT     MIDDLE           FEATURE            FEATURED             ARTICLES




  https://www.thecrimson.com/article/2018/12/22/epstein-c|érshovdz-lawsuit-allegations/                                                                                                                         4/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                            INDEX NO. 160874/2019
  1/27/2020           Epstein A||sged|y Directed Second Woman to Have Sex with Harvard Prof. Dershowitz,
                            Case 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 46 of 67                            Court Documents
                                                                                                                                       State | News | The Harvard Cri...
NYSCEF DOC.         NO.   17                                                                                                      RECEIVED    NYSCEF: 01/27/2020

      =                                                           The        Harvard                   Crimson



                                                   'Yummy'
                       1. Justin     Bieber's                  Music     Video     is Three    Minutes     of Revulsion

                                        Sex'
                       2. 'Boys     &            Is Required   Reading

                       3. Here's     How the Harvard           Admissions         Process     Really    Works


                       4.   Stop   Criticizing       My Concentration            Choice


                       5. Who       Can    Be 'Racist'?




                                                                                    ADVERTISEMENT




                                                                            FROM      OUR ADVERTISERS




  https://www.thecrimson.com/article/2018/12/22/epstein-dcrshow|tz-lawsuit-allegations/                                                                           5/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                            INDEX NO. 160874/2019
  1/27/2020          Epstein A||csed|y Directed Second Woman to Have Sex with Harvard Prof. Dershowitz,
                          Case 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 47 of 67              Court Documents
                                                                                                                       State | News | The Harvard Cri...
NYSCEF DOC.        NO.   17                                                                                       RECEIVED    NYSCEF: 01/27/2020

      =                                                   The        Harvard              Crimson
                       arumouru-    u




                       SPONSORED




                       SPONSORED




                       SPONSORED




                       SPONSORED




                                                                          ADVERTISEMENT




  https://www.thecrimson.com/article/2018/12/22/epetein   dorshowitz-!:   ce!t +!!÷ü2t:0ñs/                                                       6/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                              INDEX NO. 160874/2019
  1/27/2020           Epstein A||osod|y Directed Second Woman to Have Sex with Harvard Prof. Dershowitz,
                          Case 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 48 of 67                Court Documents
                                                                                                                         State | News | The Harvard Cri...
NYSCEF DOC.         NO.   17                                                                                        RECEIVED    NYSCEF: 01/27/2020

      =                                                          The     Harvard                  Crimson




                                                                                 ADVERTISEMENT




                        Sponsored




  https://www.thecrimson.com/article/2018/12/22/epstein-dsis|.         |tz-!:':::2!t   e!!egations/                                                 7/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                        INDEX NO. 160874/2019
  1/27/2020           Epstein A||sged|y Directed Second Woman to Have Sex with Harvard Prof. Dershcv;itz,
                          Case 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 49 of 67                          Court Documents
                                                                                                                                   State | News | The Harvard Cri...
NYSCEF DOC.         NO.   17                                                                                                  RECEIVED    NYSCEF: 01/27/2020

      =                                                       The          Harvard              Crimson




                       Sponsored




                                                                                 ADVERTISEMENT




                The        Harvard               Crimson
                    The University Daily, Est. 1873



                 SECTIONS

                .                                                                                                                                    .



                ABOUT

                .                                                                                                                                    .



                 RESOURCES

                .                                                                                                                                    .



                                                           Copyright     ©   2020    The Harvard    Crimson,   Inc.




  https://www.thccrirmsca.com/article/2018/12/22/epetein      -'cishcwitz-|cr/cult   e!!egations/                                                             8/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                18     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 50 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                INDEX NO. 160874/2019
                                    'directed'
  11/7/2019
NYSCEF DOC. NO. Case           18Second woman claims 'Gi:|icaâ|rs perv Jeffrey Epstein
                                          1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 51 of 67 her to have sex with Alan Dershowitz -New York Daily News
                                                                                                                                  RECEIVED NYSCEF: 01/27/2020

              SECTIONS                                   DAH YsNEWS                                                  1o w!eks      f   r    ly 99¢
                                                                                                                                                                          LOG IN




      NYC man         facing       divorce                                     Wife     of Hamptons             hedge                                        Woman        who           climt

      decapitates                    slits   5-year-                           funder      called    black       personal                                    Bronx      Zoo        li
                           wife,
      old     daughter's        throat,      hang...                           chef     'chocolate-covered...                                                custody:         so




                                                                                 ADVERTISEMENT




                                                                                                                   How        to   have         the   best   summer

                                                                                                                   weekend             inNYC!
                                                                                                                   SPONSORED           BY LOEWS       HOTELS


                                                                                                                            SEE MORE




                NEW YORK




              Second                            woman                         claims                         billionaire                                     perv
                                                                         'directed'
                                               Epstein                                                                  her                to         have
            Jeffrey

              sex              with                    Alan            Dershowitz

                                                                             By STEPHEN    REX BROWN
                                                                ,-            DEC 18, 2018   | 6:00 AM




                                                                                                                                                                                        X
                                                         NEWS         WITH       NY ATTITUDE
                    TRIAL          OFFER
                                                         10   weeks     for     99¢

                                                                                                                            C A1/I"    M MAI
  https://www.nydailyneu/s-com/new-york/ny-metro-dérshowitz-epstein            Iceks-20181211-story.html                                                                                    1/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                              INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                     her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case            18Second woman claims billionaire perv Jeffrey Epstein
                                           1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 52 of 67                                                   RECEIVED NYSCEF: 01/27/2020
                                                                                                                                               as-t v r ruv vv




              Alan Dershowitz          (pictured)    denies allegations         of a second alleged trafficking                victim    of Jeffrey Epstein. (John Lamparski               / Getty Images
              for Hulu)




              A    second        alleged            trafficking               victim           of     Jeffrey        Epstein            says        the      billionaire            pedophile

              "directed"                                                                                                   -
                                   her      to      have      sex      with        Alan             Dershowitz                   a claim             the      prominent              attorney


              adamantly                denies.




              The     revelation              regarding             Sarah              Ransome's                 allegations             against              the     80-year-old               lawyer


              who      represented                  the    notorious                   sex     offender            is   included               in   a public           transcript          available


              in    Manhattan               Federal           Court.




                                                                                                                                                                    inRead invented by Teads




                                                                                                                                                                                                            X
                                                                  NEWS             WITH                NY ATTITUDE
                     TRIAL             OFFER
                                                                  10     weeks               for      99¢

                                                                                                                                                          C Al/E    MAIAf
  https://www.nydai|yns=           -
                                       .m/new-york/ny-metro-dershowitz-epstein                        Iceks-20181211-story.html                                                                                 2/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                     INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                      her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case        18Second woman claims billionaire perv Jeffrey Epstein
                                      1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 53 of 67                                        RECEIVED NYSCEF: 01/27/2020
                                                                                                                                an v c umvvy




                                                                                       ADVERTISEMENT




              Ransome         has     sued     Epstein          and      his   alleged         madam,             Ghislaine           Maxwell,          saying    they

              trafficked      her     for    sex    from        2006      to   2007,       while       she       was   in     her     20s.




              During       a Nov.     7 hearing            on    Ransome's             case,       Maxwell's           attorney           Laura       Menninger


              mentioned         the     explosive           allegation           against           Dershowitz.




              PAl D POST                                                          What's       This?




                                                                                                                                    C A1/I"   M MAI
  https://www.nydailyneu/s-cem/nsve-york/ny-metro-dershavvitz-epstein-leaks-20181211-story.html                                                                             3/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                                                                       INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                                                       her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case               18Second woman claims billionaire perv Jeffrey Epstein
                                                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 54 of 67                                                                              RECEIVED NYSCEF: 01/27/2020
                                                                                                 ~"
           United                  States                        Postal                        Service®-                        Bi

           Now
          A message                from            USPS®

          Purchase of this stamp supports the Breast Cancer Research work of the

          National        Institutes     of Health and the Medical                               Research Program of the

          Department          of Defense.




              "(Ransome)                    has           alleged                   not          only        that      my            client           ran           a sex        trafficking                  organization                      but


              she     claims             also         that                she           was       directed             by        my       client                 and       the      Epstein                defendants                    to    have

                                                                                                                                                                          example,"
              sex     with         third           parties,                     including                    Alan          Dershowitz,                           for                                Menninger                      said.




              [More           New               York]                 SEE               IT:      Woman                 fights                 off         crook             who        tries           to          steal        her          iPhone

              in     Brooklyn                     »




              Ransome                  alleges               in       her          suit          that        even          as    Epstein                       used        an                  of      powerful                 attorneys                -
                                                                                                                                                                                 army

                                       Dershowitz                              -        to     fight         a sex                                             investigation                   in                             he      continued
              including                                                                                                    trafficking                                                                 Florida,
                                                                          females"
              "transporting                       young                                                in    NewYork.




              Dershowitz                   furiously                        denied                he'd        ever         met         Ransome,                           who      now         lives          in      Barcelona,                 and

                                                                                happened."
              said     that         "none               of        this                                           He        slammed                    her          as      mentally             unstable                     and      said       she'd


              bizarrely             claimed                      to       be       in         possession               of        a video                  of     President              Trump                 engaging                  in


              pedophilia                   and        sex             tapes               of    both         Bill      and           Hillary                   Clinton.




              Ransome                  is unwell                      and          being               manipulated                      by          her         high-powered                        attorney                  David           Boies,

              Dershowitz                   said.




              [More           New               York]                 NYC                man            facing             divorce                   decapitates                       wife,               slits           5-year-old


              daughter's                        throat,                   hangs                  self:        cops           »




                             ...    .       ,                .        -            ..             .                    .                       . .                                                     .


                                                                                                                                                                                                                                                             X
                                                                                    NEWS                    WITH            NY ATTITUDE
                      TRIAL              OFFER
                                                                                    10         weeks             for       99¢

                                                                                                                                                                                       C Al/E        MAIAf
  https://www.riydai|yi       evve.com/new-york/ny-metro-dershowitz-epstein-leaks-20181211-story.html                                                                                                                                                            4/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                                       INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                             her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case             18Second woman claims b||||Giiâ|re perv Jeffrey Epstein
                                             1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 55 of 67                                                        RECEIVED NYSCEF: 01/27/2020
                                                                                                                                                       an v r Amvvy



              Dershowitz,                  a noted                Harvard          Law         professor,               said        Boies          is   furious          about       bar       charges


              Dershowitz                  filed        against           him.        Details            of    the       charges             were        unavailable                and        neither           side


              would         go     into           detail.          Dershowitz                  added          that      he        eagerly          awaited          an        opportunity                to     sue


              Ransome              for       defamation.




                                                                                                             Advertisement




              "Alan      Dershowitz's                        absurd            attacks          on      me      are      consistent                 with      his       pattern          of    attacking
                                                                                                                                                                                               abuse,"
              every      lawyer              who            has     represented                 women                 who      have         accused           him        of    sexual


              Boies      said.




              [More           New          York]              Good           Samaritan                    wrestles                gun       away           from          robber            who          just


              shot       NYC          deli           clerk          »




              "This      is      simply            a pattern             where            he     thinks          if    he    is     loud      enough              and      crazy         enough            it   will

                                                                                               done."
              distract           attention                  from        what       he's




                                                                                                                                                                                                                       X
                                                                        NEWS              WITH             NY ATTITUDE
                      TRIAL           OFFER
                                                                        10      weeks           for       99¢

                                                                                                                                                             C A lfA" ALI MAI
  https://www.nydailyneu/s            .m/ileve-york/ny-metro-dershavvitz-epstein                        Iceks-20181211-story.html                                                                                          5/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                                                INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                                       her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case              18Second woman claims b||||ónâ|rs perv Jeffrey Epstein
                                                1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 56 of 67                                                                RECEIVED NYSCEF: 01/27/2020
                                                                                                                                                                 anwr     umvvy
              lives      in   Australia.




              Roberts          alleged                that        Maxwell                  recruited                 her         for     Epstein              in     1998,       when         she      was       15      years


              old      and     working                 a summer                     job      at     Trump's                Mar-a-Lago                     resort.            Roberts           sued          Maxwell             for


              defamation,                   claiming                  the         media            heiress             smeared                 her       by        denying           the     disturbing                sex


              scheme.




              [More           New                             Devilish                    behavior:                    Cops              arrest          homeless                    man        for       sucker-
                                            York]


              punching                woman                      at     Queens                    church               »




              They        settled           the        case           last        year.       Dershowitz                         is    now        seeking             to     have         documents              in      the


              case,       which            he     says         would               clear          his        name,          unsealed.




              The       Epstein            case         has           received               new          scrutiny                following              a Miami               Herald          investigation                   that


              revived          questions                     about           the      legal                       on       the         wrist       the        billionaire             received            from         then-
                                                                                                        slap

              Southern              Florida               U.S.         Attorney               Alex             Acosta.



                                                                                                                   ADVERTISEMENT




              In      a new       letter          filed          in     Manhattan                       Federal             Court,             Dershowitz's                    attorney             writes        that         the

                                                                                                                                         leaking"
              law       professor               has       been           the        victim              of     "selective                                      intended              to     smear         his    good


              name.



                                                                                                                                                                                                                                       X
                                                                             NEWS             WITH                NY ATTITUDE
                       TRIAL          OFFER
                                                                             10     weeks               for      99¢

                                                                                                                                                                           C A1/I"   M MAI
  https://www.nydâ||ynme-com/nsw-yark/ny-metro-dershowitz-epstein                                                Iceks-20181211-story.html                                                                                                 6/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                                                               INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                                               her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case                18Second woman claims billionaire perv Jeffrey Epstein
                                                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 57 of 67                                                                       RECEIVED NYSCEF: 01/27/2020
                                                                                                                                                                         anvr     nuvv



              "Once                              Mr.       Dershowitz                        -     who           has                                                      and
                              again,                                                                                      conscientiously                                           expeditiously                      pressed,

              through               the         judicial                                     for        disclosure                  of     all         documents                    in     the        case       -    has         been         the
                                                                    process,
                                                                                                                                     materials,"
              victim           of     one-sided                   and       selective                     leaking             of                                         attorney             Andrew                 Celli        wrote.




              Dershowitz                    -     who                               lamented                       he'd        become                     persona                non         grata        on      Martha's
                                                                recently

              Vineyard                for        his       support           of                             -     says        that         Roberts                  is     the                       leaker.
                                                                                    Trump                                                                                           likely



                                                                                                         "trafficked"
              She       alleged             in         2014       that       Epstein                                                     her       to      Dershowitz                      and        Prince           Andrew                 for


              sex      -     a claim             that         has        since       been                stricken              from              the       record.




              [More            New              York]            Cops            arrest                 sixth           suspect                  in       fatal           Washington                           Heigh-ts


              shooting_»




              "The          allegation                  is utterly               false             and       defamatory:                          Mr.       Dershowitz                       has       never           even          metMs.

              Roberts               . . . records                prove           that            Mr.        Dershowitz                         could         not          have           abused           Ms.         Roberts

                                                                                                                                                                                                               occurred,"
              because               he      was         not       present               in       the        places            where               she       claims               such         abuse                                        Celli


              wrote.




              Prince           Andrew                  also       denied            the            allegation.                 Roberts                    settled            her         claims          against                 Epstein             in


              2015.




              The          Herald's              investigation                     highlighted                          the        unusually                      cozy          relationship                    between


              Epstein's               legal            team         and      Acosta,                    who        gave            the         sex        offender                a generous                   plea          deal.


              Epstein               only         served             13     months                  in      a private                wing             of    the       Palm           Beach             County              jail       despite


              ample            evidence                  he'd        orchestrated                          an     international                            sex      trafficking                   operation,                  the      Herald


              reported.




                                                                                                                                                                                                                                                          X
                                                                            NEWS                   WITH                NY ATTITUDE
                       TRIAL               OFFER
                                                                            10      weeks                  for         99¢

                                                                                                                                                                                   C AVE         M "MAf
  https://www.nydai|yi         evvs.com/new-york/ny-metro-dershowitz-epstein-leaks-20181211-story.html                                                                                                                                                        7/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                              INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                         her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case        18Second woman claims b||||onâ|rs perv Jeffrey Epstein
                                        1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 58 of 67                                         RECEIVED NYSCEF: 01/27/2020
                                                                                                                                   an v c umv vv




              Jeffrey Epstein (second from left) in custody in Florida in 2008 (Uma Sanghvi / AP)




              Epstein,      a hedge          fund    manager           with         a mansion             on        the       Upper        East     Side       and      a private


              Caribbean            island,    was    once    friends           with       the     likes        of     Bill      Clinton,          Kevin        Spacey        and


              Woody       Allen,         among      other    celebs           and      business           titans.




                                                                                                            "I've            known         Jeff   for     15   years.       Terrific


                                                                                                                                                                                       X
                                                        NEWS          WITH             NY ATTITUDE
                    TRIAL          OFFER
                                                        10   weeks            for     99¢

                                                                                                                                       C A1/I"    M MAI
  https://www.nydailynews.com/new-york/ny-rñêtro-dershowitz-epstein                   Iceks-20181211-story.html                                                                            8/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                                                   INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                          her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case                 18Second woman claims b||||Gnâ|rs perv Jeffrey Epstein
                                                   1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 59 of 67                                               RECEIVED NYSCEF: 01/27/2020
                     year-old             daughter's                throat,

                      hangs          self:      cops
                                                                                                                                  said     of     Epstein                   in     2002.



                     Wife       of     Hamptons                hedge
                                                                                                                               The         new          scrutiny                   of      the        Epstein              case
                     funder           called         black

                      personal             chef      'chocolate-                                                                  prompted                   Dershowitz                          to       tell    Axios
                                          mars±:!!ew,'
                      covered
                                                                                                                               that        the         billionaire                      had           once        let     him
                     said      she        was        more
                                                          . .                                                                     and      his     family               stay            at    his          Palm         Beach
                     articulate              than       Ahc1a         Keys:

                     suit                                                                                                      home.




                     Woman                who        climbed          into                                                        [More           New             York]                 Brooklyn                    D.A.

                      Bronx       Zoo         lion      den     is in                                                                                                                                 .
                                                                                                                                  releases               list          of        cops            with
                      police         custody:           sources

                                                                                                                                  credibility-problems                                            »




              "He      lent          us      his      house            once.         And      I was        there,      my     grandchildren                            were             there,              my     daughter

                                                                                massages,"
              was      there,              and        we      all     got                                Dershowitz           told         the         site.




              "It    was        therapeutic.                        I had          a therapeutic              massage         with           an        old       old        Russian.                   . . . Believe


              me,      if     I had          known             that           anything           improper             had    ever        taken               place          in      that         house,             I never


              would            have          allowed                my        children,         my       grandchildren,                  my       wife,           my             daughter-in-law,                            my
                                                                              there."
              son,      to      have            spent          time




                                             Stephen                 Rex        Brown
                                             New York Daily News




                                             Stephen           Rex       Brown          is a reporter       covering        New     York        City     courts             for    the       New          York     Daily
                                             News.




                                                                                                                                                                                                                        Tab99Ia   Feed




                                                                                                                                                                                                                                    X
                                                                              NEWS           WITH           NY ATTITUDE
                      TRIAL                  OFFER
                                                                              10     weeks         for     99¢

                                                                                                                                                                C A1/I"          M MAI
  https://www.i      ydâ||ynee-com/new-york/ny-inatiu-dershowitz-epstein                                  Iceks-20181211-story.html                                                                                                      9/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                                               INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                                          her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case               18Second woman claims billionaire perv Jeffrey Epstein
                                                  1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 60 of 67                                                                RECEIVED NYSCEF: 01/27/2020
                                                                                                                                                                    an w r nvvy

      The        controversial                              Scene              That             Took              'BewncneO                           UTT       Mir

      DirectExpose           | Sponsored




      See       What          Full          Mouth            Dental             Implants                   Should               Cost         in      2019

      Dental     Implants         | Search           Ads | Sponsored

      30     Cool          Gadgets                   We      Bet      You           Haven't               Seen            Yet

      yourtopdealstoday.com                       | Sponsored



      Porn          star          Jessica                   Jaymes                  is     dead              at    43

      Jessica          Jaymes,              who       starred         in more            than      140      films,        was        found          dead       in her    home      Tuesday.

      NY Daily News




      If    Stephen                  Hawking                     is    right             about              Earth's                  end,           keep         an      eye       on    the        deer

      Chicago       Tribune




      Tom        Selleck               Is    Still         Married             To        His      Partner             At        77

      livestly.com         | Sponsored

      Can        our       quiz         correctly                  guess            where            you          grew           up?

      HowStuffWorks               | Sponsored



      NYPD               sergeant                     stripped                 of        guns             after           his        cop          girlfriend               uses         Instagram                to     expose

      his       affair        with               married               subordinate:                               sources

      NYPD          brass     were           tipped         off pictures             had        surfaced             on     Sgt.         Kandou        Worley's           Instagram        shewirig          Worley     kissing
      Officer       Stephanie                Gallardo,           who       is married              to another               cop,         accórdii           to an       internal      NYPD     report        obtained      by Th...
      NY Daily News




                  The             Daily               News              Flash                  Newsletter                            -    New           York            Daily           News
                  Weekdays



                  Catch           up        on       the    day's       top         five        stories           every         weekday                afternoon             delivered         to     your      inbox


                                                                                                                                                                                                                                  X
                                                                           NEWS                  WITH                NY ATTITUDE
                       TRIAL                OFFER
                                                                            10       weeks                for     99¢

                                                                                                                                                                          C A UE M "MAf
  https://www.nydailynews.com/risve-yark/ny-metro-dershowitz-epstein-leaks-20181211-story.html                                                                                                                                        10/12
FILED: NEW YORK COUNTY CLERK 01/27/2020        06:10 PM                                                                                                                        INDEX NO. 160874/2019
                                    'directed'
  11/7/2019                                                                                                                 her to have sex with Alan Dershowitz - New York Daily News
NYSCEF DOC. NO. Case           18Second woman claims b||||oiiâ|rs perv Jeffrey Epstein
                                        1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 61 of 67                                                 RECEIVED NYSCEF: 01/27/2020
                                                                                                                                           an v c umvvy

                                                                                                 ADVERTISEMENT




              RECOMMENDED




              Maryland           school         nurse          admits        to     having            oral      sex      with           3 students,             say     cops




              Three         people        arrested        as        man     loses           pants,           $10,000            after      meeting              woman          for   sex    with

              girlfriend         nearby




              Alaska         swimmer            disqualified              after      suit        rides         up      during            race     gets      wins        reinstated

              following          backlash




              Naked,         bleeding          man      assaults            baby           in    Atlantic           City:        police




              Megan          Rapinoe          stunned            Anderson                 Cooper             when        she        said        she      only      realized          she   was

              gay      in   college




                                                                                                                                                                                           by Taboola




                                                                                                                                                                                                        X
                                                               NEWS          WITH               NY ATTITUDE
                      TRIAL           OFFER
                                                               10    weeks          for         99¢

                                                                                                                                                 C A1/I"    M MAI
  https://www.nydailynews.com/new-york/ny-imstro-dershowitz-epstein-leaks-20181211-story.html                                                                                                           11/12
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                18     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page    62 of NYSCEF:
                                                                           RECEIVED  67      01/27/2020
                                                                  JM V E AW VV




                                                      Get   m           te    car     info.          Shop   Now




                                                                                                             X
                                 NEWS         WITH     NY ATTITUDE
           TRIAL   OFFER
                                 10   weeks     for   99¢

                                                                     C AlfE   MAIAf
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                19     1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 63 of NYSCEF:
                                                                        RECEIVED  67      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                INDEX NO. 160874/2019
  1/27/2020                                             Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                 1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 64 of NYSCEF:
                                                                                              67      01/27/2020          RECEIVED

                                                                                                                                       The       series



                                                                 miaminerato




          Cops                   worked                             to      put              serial            sex             abuser

           in       prison.                         Prosecutors                                       worked                    to           cut

                                                                 him          a break

                                                                          BY JULIE K. BiiOW

                                                                             NOV. 28, 2018




                                                                  PERVERSION
                                                                   ofJUSTICE
      A decade         before       #MeToo,          a multimillionaire          sex   offender        from   Florida    got   the    ultimate

      break.


  https://www.m|âm|hcrald.ccm/ñêws/local/article214210674.html                                                                                            1/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                INDEX NO. 160874/2019
  1/27/2020                                                          Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                      1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 65 of NYSCEF:
                                                                                                   67      01/27/2020                  RECEIVED

                                                                                                                                                                                    The    series




      Palm       Beach,        Florida



      November             2004


     Jane        Doe




        TOP ARTICLES




        Lockdown                    lifted       at         two         Pembroke                          Pines             schools


        following              suspicious                       phone                call,         cops           say




      Michelle            Licata         climbed                 a    narrow,                winding              staircase,                 past     walls          covered       with


      photographs                  of    naked              girls.      At         the       top
                                                                                                     of     the         stairwell             was         a vast       master      bed     and

      bath,       with       cream-colored                           shag          carpeting                and         a    hot      pink          and       mint      green      sofa.



      The        room       was         dimly         lit       and         very
                                                                                         cold.



      There         was      a vanity,           a      massage                    table           and      a timer.



  https://www.m|âm|heraid.com/news/local/article214210674.html                                                                                                                                      2/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                               INDEX NO. 160874/2019
  1/27/2020                                                                 Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                            1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 66 of NYSCEF:
                                                                                                         67      01/27/2020                   RECEIVED

                                                                                                                                                                                                                           The       series



      his       back,          legs        and          feet.




      Jeffrey        Epstein         was     accused            of sexually         abusing            Michelle              Licata      and        suspected                  of abusing           scores            of other         middle

      school         and    high      school-aged                girls    at his waterfront                     home         in Palm        Beach.           Emily          Michot           EMICHOT@M!AM!HERALD.COM



      After          he      hung            up,        the       man          turned                over              and         dropped                   his      towel,                 exposing
                                                                                                                                                                                                                          himself.               He

      told        Licata             to    get         comfortable                        and        then,              in     a     firm           voice,            told            her      to        take             off    her


      clothes.



      At      16,        Licata            had          never            before            been             fully            naked             in        front            of      anyone.
                                                                                                                                                                                                          Shaking                    and

      panicked,                   she        mechanically                         pulled              off         her        jeans          and            stripped                   down               to         her

      underwear.                      He         set     the        timer           for         30      minutes                    and         then              reached                    over         and              unsnapped

      her        bra.       He        then             began             touching
                                                                                                her             with         one        hand               and            masturbating
                                                                                                                                                                                                                    himself               with


      the       other.



      "I      kept
                           looking
                                                 at     the       timer           because                   I     didn't           want             to       have              this         mental                  image            of    what
                           doing,"
      he      was                                she          remembered                        of      the            massage.                     "He            kept          trying             to        put         his    fingers


  https://www.m|âm|herald.com/news/local/article214210674.html                                                                                                                                                                                        3/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                  INDEX NO. 160874/2019
  1/27/2020                                                                                Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                    1:19-cv-03377-LAP Document 125-6 Filed 05/29/20 Page 67 of NYSCEF:
                                                                                                                 67      01/27/2020                          RECEIVED

                                                                                                                                                                                                                                               The       series




      After          he       ejaculated,                              he       stood                up         and          walked                       to        the         shower,                 dismissing
                                                                                                                                                                                                                                        her       as      if      she


      had       been               in
                                             history
                                                                       class.



      It    wasn't             long               before                 a      lot         of      Licata's                 fellow                   students                       at    Royal              Palm          Beach                High
                                                                                                                                guy"
      School              had            heard                  about                 "a         creepy              old                              named                     Jeffrey            who            lived           in     a     pink

      waterfront                        mansion                        and            was           paying                  girls          $200                     to     $300              to        give        him          massages                     that


                           turned                     sexual.
      quickly



      Eventually,                        the              Palm            Beach                   police,              and               then             the            FBI,         came              knocking                   on         Licata's

      door.          In       the            police               report,                   Licata              was            referred                        to         as     a    Jane             Doe         in     order           to      protect

      her                                    as       a       minor.
                identity




      As seen        from          the       air, the           Palm         Beach           home           of registered                   sex offender                        Jeffrey       Epstein.            Pedro        Porta\

      PPORTAL@MIAMIHERALD.COM



      There           would                   be          many               Jane                Does           to      follow:                   Jane                   Doe         No.          3,     Jane            Doe           No.       4,      Jane

      Does                                        8
                                                          -      and            as         the      years             went                            -        Jane             Does              102            and      103.
                     5,       6,        7,                                                                                                by



      Long           before                  #MeToo                         became                    the        catalyst                       for            a women's                      movement                          about             sexual


      assault
                          -        and            a       decade                  before                  the        fall           of                                                                    Bill                          and           U.S.
                                                                                                                                           Harvey                         Weinstein,                                    Cosby
  https://www.miamiherald.com/news/local/article214210674.html                                                                                                                                                                                                          4/28
